Title: To James Madison from Littleton Waller Tazewell, 8 January 1808
From: Tazewell, Littleton Waller
To: Madison, James



Sir;
Norfolk, Virginia United States Ship Chesapeake January 8. 1808.

A General Court Martial is now in session on board this Ship, lying in this harbour, for the trial of Commodore James Barron upon certain charges preferred against him, and the said James Barron having represented that your testimony will be material towards his defence, I am to desire you and you are hereby summoned to give your attendance at the said Court Martial forthwith in order to your being examined as a Witness.
You will be pleased to acknowledge the receipt of this letter of summons.  I am very respectfully your mo: obedt. servt.

Littn: W TazewellJudge Advocate


